                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


    CHANTAL ASKEW, on behalf of herself and )                          CASE NO. 5:19-cv-1619
    all others similarly situated,          )
                                            )
                             PLAINTIFF,     )                          JUDGE SARA LIOI
                                            )
    vs.                                     )                          MEMORANDUM OPINION
                                            )                          AND ORDER
    TRUE HEARTS OF CARE, LLC,               )
                                            )
                             DEFENDANT.     )


         Before the Court is the motion for judgment on the pleadings filed by defendant True

Hearts of Care, LLC (“THC” or “defendant”). (Doc. No. 14 [“Mot.”].) Plaintiff Chantel Askew

(“Askew” or “plaintiff”) filed an opposition brief (Doc. No. 15 [“Opp’n”]) and THC filed a reply

(Doc. No. 16 [“Reply”]). For the reasons set forth herein, the motion is denied. 1

I.       BACKGROUND

         On July 16, 2019, Askew filed her complaint against THC under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201–219. 2 “[THC] provides direct care services and transportation to



1
  In ruling on this motion, the Court has excluded matters outside the pleadings as required by Fed. R. Civ. P. 12(d);
that is, it has not considered the exhibits attached to either Askew’s opposition brief or THC’s reply brief. It has,
however, considered the exhibits attached to THC’s answer/counterclaim. See Bassett v. Nat’l Collegiate Athletic
Ass’n, 528 F.3d 426, 430 (6th Cir. 2008) (in ruling on a motion under Rule 12, a court “may consider the [pleadings]
and any exhibits attached thereto, public records, items appearing in the record of the case and exhibits attached to
defendant’s motion to dismiss so long as they are referred to in the [pleadings] and are central to the claims contained
therein.”).
2
  Although the complaint purports to be brought as both a collective action and a class action, to date, neither a
collective nor a class has been sought or certified, although one person, in addition to Askew, has filed a notice of
intent to opt-in under the FLSA. (See Doc. No. 3.) At this juncture, Askew is the only plaintiff. Given the facts as
currently alleged, it is highly unlikely that the Court would certify either a collective or a class. See Waggoner v. U.S.
Bancorp, 110 F. Supp. 3d 759, 765–66 (N.D. Ohio 2015) (citing cases for the proposition that courts have discretion
to make a thorough finding regarding the “similarly situated” requirement, based upon a more fully developed record);
see also Jones-Turner v. Yellow Enter Sys., LLC, 597 F. App’x 293, 298 (6th Cir. 2015) (affirming decertification
because, “without a viable claim, lead plaintiffs cannot represent others whom they allege to be similarly situated”).
individuals with developmental disabilities.” (Doc. No. 1, Complaint [“Compl.”] ¶ 13; Doc. No.

5, Answer [“Answer”] ¶ 13.) Askew was employed by THC 3 “in a direct care position, providing

care and in-home support for developmentally disabled individuals in their homes.” (Compl. ¶ 15;

Answer ¶ 15.) She was paid on an hourly wage basis. (Compl. ¶ 18; Answer ¶ 18.)

        Although Askew acknowledges she was paid overtime for hours worked in excess of 40

hours per week (Compl. ¶ 19; Answer ¶ 19), she alleges she was not paid for hours worked between

client appointments, including time spent driving to and from client homes, which is allegedly

compensable time under the “continuous workday rule.” (Compl. ¶¶ 21–23.)

        The gravamen of Askew’s complaint is the allegation that she “had approximately two to

three appointments per day during her employment with [THC], and was not paid for an average

of 30 to 45 minutes of driving between client appointments per day.” (Id. ¶ 24; see also ¶ 31.)

        THC denies that plaintiff traveled between client homes at all, indicating instead that she

worked full shifts at each individual client’s home, and that she was paid for all time worked, as

reflected in time sheets attached to THC’s answer. (Answer ¶¶ 21–22; Doc. No. 5-2, Time Sheets

[“Ex. B”].) Defendant denies Askew’s allegation that she had two to three appointments per day

and was not paid for 30 to 45 minutes of driving between appointments per day. (Answer ¶¶ 24,

31.)

        In its counterclaim, defendant alleges that Askew was generally scheduled to work 8- to

10-hour shifts (which Askew admits), the entirety of which was performed at one location for the

duration of each shift, without clocking out (which Askew denies). (Doc. No. 5, Counterclaim

[“Countercl.”] ¶ 57; Doc. No. 13, Answer to Counterclaim [“Answer to Countercl.”] ¶ 5.) THC


3
  The exact time parameters of plaintiff’s employment are disputed. (See Compl. ¶ 14; Answer ¶ 14.) However, that
issue is not relevant for resolution of the instant motion.
                                                       2
also alleges that Askew was not permitted to provide any form of transportation or do any driving

during her shifts, a condition of her employment that Askew acknowledged in writing. (Countercl.

¶ 58; Doc. No. 5-1, Non-Driver Affidavit [“Ex A”].) Askew denies this allegation. (Answer to

Countercl. ¶ 6.) THC alleges that Askew falsified her time sheets, both charging for time she did

not work and claiming time for training she did not attend. (Countercl. ¶ 60 and Ex. B.) Askew

denies these allegations. (Answer to Countercl. ¶ 8.) On February 13, 2019, as Askew admits, she

was suspended due to multiple write-ups for failing to appear for scheduled shifts. (Countercl. ¶

68; Answer to Countercl. ¶ 16.) Finally, as Askew also admits, she was eventually placed on

unpaid administrative leave due to an assault charge and, ultimately, was terminated. (Countercl.

¶ 71; Answer to Countercl. ¶ 19.)

II.    DISCUSSION

       Fed. R. Civ. P. 12(c) provides that “[a]fter the pleadings are closed—but early enough not

to delay trial—a party may move for judgment on the pleadings.” The standard of review for a

motion for judgment on the pleadings is the same as for a motion to dismiss for failure to state a

claim for relief under Fed. R. Civ. P. 12(b)(6). E.E.O.C. v. J.H. Routh Packing Co., 246 F.3d 850,

851 (6th Cir. 2001) (citing Grindstaff v. Green, 133 F.3d 416, 421 (6th Cir. 1998)).

       “For purposes of a motion for judgment on the pleadings, all well-pleaded material

allegations of the pleadings of the opposing party must be taken as true, and the motion may be

granted only if the moving party is nevertheless clearly entitled to judgment.” JPMorgan Chase

Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007) (quoting S. Ohio Bank v. Merrill Lynch,

Pierce, Fenner & Smith, Inc., 479 F.2d 478, 480 (6th Cir. 1973)). While detailed factual allegations

are not required, Fed. R. Civ. P. 8(a)(2) calls for sufficient factual matter, accepted as true, to

“‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.
                                                  3
Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127

S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). “The plausibility standard . . . asks for more than a sheer

possibility that a defendant has acted unlawfully[,]” id., and the district court “need not accept as

true legal conclusions or unwarranted factual inferences.” Mixon v. Ohio, 193 F.3d 389, 400 (6th

Cir. 1999) (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987)). “The

motion is granted when no material issue of fact exists and the party making the motion is entitled

to judgment as a matter of law.” Paskvan v. City of Cleveland Civil Serv. Comm’n, 946 F.2d 1233,

1235 (6th Cir. 1991) (citation omitted).

         THC argues that, because Askew was paid for all the time she worked, THC is entitled to

judgment. (Mot. at 118.) THC points to the Portal Act under which employers are not required to

pay for time spent “‘traveling to and from the actual place of performance of the principal activity

or activities [which an] employee is employed to perform[]’” or for “preliminary or postliminary

activities which occur either before or after the workday begins or ends.” (Mot. at 120 (quoting 29

U.S.C. § 254(a)).)

         THC also notes that Askew’s complaint does not allege she did not receive compensation

for hours submitted, 4 but rather only that she was not paid for time traveling between client

appointments. (Mot. at 123 (citing Compl. ¶¶ 24, 31, 37).) THC argues that Askew’s time sheets,

which she herself completed and submitted, show that she was fully paid and that there were no

write-offs for travel. (Id. at 121.) THC argues that Askew’s time sheets “show that [she] worked

almost exclusively with one client at a time for the entire duration of each shift.” (Id. at 121–22.)



4
 In fact, Askew affirmatively alleges that she was “paid by [d]efendant for time spent at client appointments.” (Compl.
¶ 20.) Her complaint is limited to a claim that defendant “did not pay . . . for all of the hours . . . worked between client
appointments.” (Id. ¶ 22 (emphasis added).)
                                                             4
Moreover, even on the few occasions where Askew worked with more than one client, “there are

no 30 to 45 minute gaps between ‘appointments’ as [p]laintiff falsely alleges.” (Id. at 122.) THC

points to several illustrative examples in Askew’s time sheets. For instance, on July 13, July 14,

and July 15, 2018, and January 23, 2019, although Askew worked with two clients on each of

those days, she remained clocked in for her entire shift, with no gaps for travel, and was paid for

the full time each day. (Ex. B at 48–49, 74.)

        Askew, in opposition, asserts that the FLSA requires compensation for travel time under

the “continuous workday rule” if the travel itself is an indispensable part of performing one’s job.

(Opp’n at 134–35.) She argues she is not seeking compensation for driving clients but for travel

time between clients, which is permissible, in her view. (Id. at 135.) She points to different time

sheet entries where there are gaps of between 15 minutes 5 to 60 minutes, for which she was not

paid. (Id. at 130 (citing Ex. B at 48 (7/10/18); 50 (7/22/18); 56 (8/30/18); 74 (1/21/19)).) She claims

these entries are sufficient to substantiate her allegations that she had uncompensated travel

between client appointments. (Id. at 132.)

        In reply, THC argues that the gaps identified by Askew could not possibly have been travel

time because either the two clients lived together or lived in the same building (requiring no travel),

or the distance driven would not have required 60 minutes of travel. Therefore, THC asserts that

any gaps can only be attributed to personal time.

        The allegations that are most central to Askew’s complaint are as follows:




5
  The Court notes, however, that “[i]f the time spent on the activities at issue is de minimis, then the time is not
compensable even if the activities are integral and indispensable to the job the employee was hired to perform.” Lacy
v. Reddy Elec. Co., No. 3:11-cv-52, 2013 WL 3580309, at *7 (S.D. Ohio July 11, 2013) (citing Rutti v. Lojack Corp.,
Inc., 596 F.3d 1046, 1057 (9th Cir. 2010)).
                                                         5
               24.    Plaintiff had approximately two to three appointments per day
        during her employment with Defendant, and was not paid for an average of 30 to
        45 minutes of driving between client appointments per day.

                25.    As a result of Defendant’s practice and policy of not paying Plaintiff
        and other similarly situated employees for all of the work they performed between
        client appointments, Plaintiff and other similarly situated employees were denied
        significant amounts of overtime compensation.

(Compl. ¶¶ 24–25.) Plaintiff’s complaint further alleges that the amounts of time “are reflected on

[her] time sheets[,]” which show “that on average she spent between 30 to 45 minutes per day

driving between client appointments.” (Id. ¶¶ 30–31.)

        As already noted, “[t]o survive a motion [for judgment on the pleadings], a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

        Based solely on the pleadings, THC has not shown Askew’s factual allegations to be

implausible. The Court notes, however, that, were it to consider the matters that have been

excluded, Askew’s factual allegations would appear discredited (or even false). 6 Therefore, it is

possible that THC may prevail at the summary judgment stage; however, the Court is not prepared

to enter judgment on the pleadings.




6
  For example, assuming for the sake of argument that Askew was permitted to drive as part of her employment with
THC (which appears doubtful on this record -- see Answer/Counterclaim, Ex. A), and further assuming that driving
between client appointments is compensable under the FLSA (which is doubtful to the extent the time may have been
de minimis), even the few examples Askew highlights in her opposition brief do not appear to support her allegation
that she had “two to three appointments per day” when she was not paid “for an average of 30 to 45 minutes of driving
between client appointments[.]” (Compl. ¶ 24.)
                                                         6
III.   CONCLUSION

       For the reasons set forth above, although the Court recognizes several weaknesses in

plaintiff’s claims, at this juncture they cannot be deemed implausible. Therefore, defendant’s

motion for judgment on the pleadings (Doc. No. 14) is denied.

       The Court will separately issue a Case Management Plan and Trial Order, without the need

to conduct a Case Management Conference.



       IT IS SO ORDERED.

 Dated: January 7, 2020
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                               7
